Citation Nr: 0303366	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.

2.  Entitlement to service connection for a peptic ulcer.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for numbness of the 
left side of the body.

5.  Entitlement to service connection for the residuals of a 
shrapnel wound to the back.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 9, 
1945, to September 14, 1945, and service in the Regular 
Philippine Army from September 15, 1945, to June 30, 1946.  
Additionally, a service department certification listed the 
veteran as "missing" from July 1, 1943, to October 31, 
1943, and from April 1, 1944, to January 8, 1945.  (The 
service department's overall determination was that the 
veteran had active service from July 1, 1943, to October 31, 
1943, and from April 1, 1944, to June 30, 1946.)

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied the benefits sought on appeal.  Upon an initial 
review, the Board determined that additional development 
needed to be undertaken before it rendered a decision in this 
matter.  Accordingly, these claims were remanded back to the 
RO in January 2001.  The matter is now back before the Board, 
which is satisfied that all necessary development has been 
completed, such that it may now proceed with a decision on 
the merits of each claim on appeal.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's certified active service included 
recognized guerilla service from January 9, 1945, to 
September 14, 1945, and service in the Regular Philippine 
Army from September 15, 1945, to June 30, 1946.

3.  The veteran's certified active service does not include 
status as a prisoner of war, and there is no reasonable basis 
to question the service department's finding that the veteran 
was not a prisoner of war.

4.  The veteran's current cardiovascular disorder, to include 
hypertension, was not manifested in service, and is not shown 
to be related to service by competent medical evidence of 
record. 

5.  The veteran's claimed peptic ulcer was not manifested in 
service, and is not currently shown by competent medical 
evidence of record.

6.  The veteran's current asthma was not manifested in 
service, and is not shown to be related to service by 
competent medical evidence of record.

7.  The veteran's claimed numbness of the left side of the 
body was not manifested in service, and is not currently 
shown by competent medical evidence of record.

8.  The veteran's claimed residuals of a shrapnel wound to 
the back were not manifested in service, and are not 
currently shown by competent medical evidence of record.


CONCLUSIONS OF LAW

1.  The veteran is not recognized as a prisoner of war for VA 
purposes.  38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203 (2002). 

2.  A cardiovascular disorder, to include hypertension, was 
not incurred in service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002). 

3.  A peptic ulcer was not incurred in service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002). 

4.  Asthma was not incurred in service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002). 

5.  Numbness of the left side of the body was not incurred in 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002). 

6.  The residuals of a shrapnel wound to the back were not 
incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the February 
1999 and October 2002 rating decisions, the April 1999 
statement of the case, the September 1999, July 2000 and 
October 2002 supplemental statements of the case, and in 
letters from the RO.  The Board also provided relevant VCAA 
notice in its January 2001 Remand.  The RO also attempted to 
inform the veteran of which evidence he was to provide to VA 
and which evidence the RO would attempt to obtain on his 
behalf, as demonstrated in correspondence dated in July 1998, 
September 1998, January 2001 and August 2001, for example.  
Further, the RO met its duty to assist by making satisfactory 
efforts to ensure that relevant evidence was associated with 
the claims file, noting that it contains multiple records 
including service medical records, private treatment records, 
and lay statements and hearing testimony from the veteran.  

The Board notes that the RO made several attempts to obtain 
possibly relevant Philippine military medical records from 
many sources, but was informed by these facilities that the 
majority of these records had been destroyed by "natural and 
physical calamities."  Afterwards, the RO properly notified 
the veteran that he needed to submit any of these records 
that were in his possession.  Accordingly, the Board finds 
that any further attempts to obtain these records would serve 
no useful purpose, as all avenues for doing so have already 
been exhausted. 

The Board recognizes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the evidence of record contains multiple private 
treatment records reflecting the current state of some of the 
veteran's disorders/diseases, and also indicating a lack of 
current disability for the others.  As such, VA examination 
is not necessary at this time.

Active Service and POW Status

The veteran asserts that he was a prisoner of war (POW) 
during his active service.   Only service department records, 
and not lay testimony, may be relied upon to establish 
service.  See 38 C.F.R. § 3.203.  The Board notes that 
38 C.F.R. § 3.203 provides only two methods for the 
acceptance of evidence of service: (1) the submission of a 
document issued by a service department; or (2) verification 
of claimed service by such a department.  In relation to 
Philippine service, 38 C.F.R. § 3.9(a) provides that the 
period of service for a Regular Philippine Scout or a member 
of one of the regular components of the Philippine 
Commonwealth Army while serving with the Armed Forces of the 
United States will be from: (a) the date certified by the 
Armed Forces as the date of enlistment or date of report for 
active duty, whichever is later, to: (b) the date of release 
from active duty, discharge, death, or, in the case of a 
member of the Philippine Commonwealth Army, June 30, 1946, 
whichever is earlier.  Release from active duty includes the 
following: (1) leaving one's organization in anticipation of 
or due to capitulation; (2) escape from POW status; (3) 
parole by the Japanese; (4) beginning of missing-in-action 
status; or (5) capitulation on May 6, 1942, except that 
periods of recognized guerilla service or unrecognized 
guerilla service under a recognized commissioned officer or 
periods of service in units which continued organized 
resistance against the Japanese prior to formal capitulation 
will be considered a return to active duty for the period of 
such service.   

The active service of a regular Philippine Scout or a member 
of the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following: (1) a period of active duty; or (2) a 
period of recognized guerilla service or unrecognized 
guerilla service under a recognized commissioned officer.  In 
those cases where, following release from active duty as set 
forth in 38 C.F.R. § 3.9(a), it is factually found that a 
veteran was injured or killed by the Japanese because of 
anti-Japanese activities or his former service in the Armed 
Forces of the United States, such injury or death may be held 
to have been incurred in active service for VA purposes.  
38 C.F.R. § 3.9(b).

Guerilla service is defined as serving as a guerilla under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized and cooperating with United 
States forces.  Service as a guerilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his regular status.  The following 
service department certifications will be accepted as 
establishing guerilla service: (1) recognized guerilla 
service; and (2) unrecognized guerilla service under a 
recognized commissioned officer, only if the individual was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army.  Civilians 
are not to be recognized as guerillas.  Further, 
certification of "Anti-Japanese Activities" will not be 
accepted as establishing guerilla service.  38 C.F.R. 
§ 3.8(d) (2002).  The active service of a member of irregular 
forces (i.e., a guerilla) is the period certified by the 
service department.  38 C.F.R. § 3.9(d).  

In VAOPGCPREC 14-94, the General Counsel interpreted 
38 C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty.  VA, however, is not bound by a 
service department certification as to the ending date of 
such a veteran's period of active duty.  Specifically, the 
General Counsel stated that VA may include a period spent in 
a POW status in determining a veteran's period of active 
service, if such veteran was detained or interned by the 
enemy "immediately following a period of active duty."  The 
phrase "immediately following a period of active duty" as 
used in 38 C.F.R. § 3.9(b) is to be construed as referring to 
an event following closely after a period of active duty, 
directly related to that duty, and occurring before the 
veteran performed activities not related to active duty.  The 
General Counsel also noted that, for members of the irregular 
guerilla forces, the service department certification of such 
a veteran's service is controlling.  The General Counsel 
further held that, in determining a period of active service, 
VA is not bound by a service department finding of pay 
entitlement under the Missing Persons Act.  VAOPGCPREC 14-94.

For non-service-connected benefits or service-connected 
benefits, active service is countable exclusive of a period 
following release from active duty under the circumstances 
outlined in 38 C.F.R. § 3.9.  See 38 C.F.R. § 3.15 (2002).
38 C.F.R. § 3.1(y) (2002) defines a former POW as an 
individual who, while serving in the active military, naval 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force.  See 38 U.S.C.A. § 101(32) (West 
1991).  In the case of detention or internment by an enemy 
government or its agents, VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war, unless a reasonable basis exists for 
questioning it.  The provisions of 38 C.F.R. § 3.1(y)(1), 
though, do not require VA to follow a service department's 
finding that a veteran was not a POW.  Manibog v. Brown, 8 
Vet. App. 465, 468 (1996).  The Board may plausibly find, 
however, that a veteran was not a POW during service if the 
service department records do not reflect that he was a POW, 
and if the dates of alleged POW status in the evidence vary 
considerably.  Id. 

If the veteran was a former POW, and if he was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval or air service, even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).

In this case, a review of the record demonstrates that 
September 1945 and June 1947 Affidavits for Philippine Army 
Personnel, the veteran did not indicate that he had been a 
POW.  In fact, in the section of the form for POWs (including 
in a draft version of the June 1947 affidavit), he instead 
indicated "not applicable."

On his July 1998 VA claim form, the veteran reported service 
from July 3, 1942, to May 1946.  He stated that he was a POW 
for a week in February 1942.  On an August 1998 VA POW 
questionnaire, he stated that he was held as a POW for a 
month in 1943 in Mauban, Quezon, and indicated that he could 
not provide the names of any fellow POWs or give many other 
details concerning this event.

In July 1998, the RO requested verification of the veteran's 
service periods.  In November 1998, the U.S. Army Reserve 
Personnel Center reported the following: (1) recognized 
guerilla service from July 1, 1943, to October 31, 1943; 
April 1, 1944, to January 8, 1945; and January 9, 1945, to 
September 14, 1995; and (2) Regular Philippine Army Service 
from September 15, 1945, to June 30, 1946.  It also noted 
that the veteran did not have POW status.

In a December 1998 service department memorandum, it was also 
determined that the veteran did not have POW status.  The 
service department stated that it considered the veteran to 
have active service from July 1, 1943, to October 31, 1943, 
and from April 1, 1944, to June 30, 1946.  The service 
department also reported that the veteran's name was not 
listed in POW microfiche data.

In consideration of the relevant evidence, the Board finds 
that the veteran is not entitled to recognition as a POW for 
VA purposes.  The service department certified that the 
veteran had no POW status during his recognized service.  
Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department's finding as to status as a former POW unless a 
reasonable basis exists for questioning it.  The Board 
concludes that there is no reasonable basis for questioning 
the service department's finding.

The record discloses inconsistent statements from the veteran 
as to his POW status (as well as his period of service).  As 
mentioned, the veteran reported at one point that he was 
captured in February 1942.  In another statement, however, he 
classified his period as a POW as occurring in one month of 
1943.  Additionally, nothing in the veteran's Affidavits for 
Philippine Army Personnel indicates that he was ever a POW; 
this lack of information (when he had the opportunity to 
provide it) is both inconsistent with and contradictory to 
his much later assertions that he was a POW.

The Board finds that the statements made closer in time to 
the veteran's recognized service are more probative than his 
subsequent statements concerning his POW status.  Moreover, 
the Board notes that these POW assertions have been made in 
the context of seeking service connection for various 
disorders/diseases, including on the basis of the POW 
presumptions found at 38 C.F.R. § 3.309(c).  This, coupled 
with the service department findings, indicates that the 
preponderance of the evidence is against a finding of POW 
status, and there is no reasonable doubt to be resolved here.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Because the veteran is not recognized as a POW, the 
laws and regulations governing POW-associated disabilities 
are not applicable to his pending claims.

Consideration of Service Connection for the Veteran's Pending 
Claims

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1110.  Service connection may also be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the service medical records only shows November 
1947 treatment for chronic appendicitis.  There is nothing 
else in the service medical records indicating problems 
related to any of his five claimed disorders/diseases.  The 
Board also observes that on September 1945 and June 1947 
Affidavits for Philippine Army Personnel, the veteran 
reported having incurred no illness or wounds during service.  

The Board observes that the veteran has submitted lay 
statements, including those from people stating that they 
served with him and observed his stomach ache and ulcer 
problems, breathing difficulties, and heart problems during 
service.  While the Board acknowledges the value of these lay 
statements concerning his purported symptoms in service, 
these lay statements are not enough; there must be medical 
evidence.  The veteran and his service buddies, as laymen and 
not physicians, are not competent to give opinions regarding 
medical causation or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the Board notes that service 
connection may not be predicated on lay assertions of medical 
causation or  diagnosis.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
The record also contains several current reports from 
physicians and facilities, showing treatment for some of the 
veteran's claimed conditions.  None of these medical records, 
however, date back to the veteran's time of service (or 
within a year thereafter), or state that any of the veteran's 
current medical problems are related to his period of 
recognized service, as required under VA law.  

The veteran seeks service connection for a cardiovascular 
disorder (to include hypertension), a peptic ulcer, asthma, 
numbness of the left side of the body, and the residuals of a 
shrapnel wound to the back.  The service medical records, as 
well as the affidavits executed shortly after recognized 
service, however, are negative for any of these 
disorders/diseases, and there is no other competent medical 
evidence establishing the development of any of these medical 
problems at or near the veteran's recognized service.  The 
record does contain evidence of the veteran's discharge from 
the Philippine military service in March 1973 for 
arteriosclerotic heart disease, but this demonstrates the 
existence of a cardiovascular problem over 25 years after 
recognized service, and other medical evidence in the file 
only shows treatment by the late 1960's, and so this evidence 
is not relevant for purposes of presumptive service 
connection for that claim.  Further, although there is 
evidence of current asthma treatment, this condition is also 
only documented many decades after service.  Additionally, 
with regard to all five claims, there is no competent 
evidence of record linking any of these disorders/diseases to 
service.

The Board further notes that, for the veteran's claims for 
service connection for a peptic ulcer, numbness of the left 
side of the body, and the residuals of a shrapnel wound to 
the back, there is no competent medical evidence of record 
showing the current existence of a disease/disorder in these 
areas.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 (1997).       

The Board has also reviewed the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991).  The veteran has not asserted that 
four of the claimed disorders/diseases were associated with 
or experienced during combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable to those claims.  As 
to service connection for the residuals of a shrapnel wound 
to the back, even if the Board were to presume the occurrence 
of the injury during service, there is no competent medical 
evidence of record establishing the existence of any current 
disability resulting from such a wound.  In a June 1947 
affidavit, the veteran specifically declared he had not been 
wounded during his military service.  An earlier affidavit of 
September 15, 1945, likewise specifically denied the 
incurrence of any wound.  As such, the evidence is  clearly 
and convincingly against this claim.


ORDER

Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, is denied.

Entitlement to service connection for a peptic ulcer is 
denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for numbness of the left 
side of the body is denied.

Entitlement to service connection for the residuals of a 
shrapnel wound to the back is denied.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

